DETAILED ACTION
Claims 1-7 and 9-20 are currently pending in this Office action.  Claim 8 stands canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2021 has been entered.
 
Election/Restrictions
Newly submitted claim 20 directed to an invention that lacks unity with the invention originally claimed for the following reasons: New claim 20 and original claim 1 share in common the technical feature of an aqueous dispersion.  This is not new over the prior art because, as discussed previously, Kergosien et al. (WO 2009/090243 A1) at claim 1 discloses a composition comprising:
(A) a polydiorganosiloxane having at least two silicon-bonded alkenyl groups per molecule,
(B) a hydrosilicon compound having at least 3 silicon-bonded hydrogen atoms per molecule,
(C) a diorganohydrogensiloxy-terminated polydiorganosiloxane,
(D) a hydrosilylation catalyst for the hydrosilylation reaction of SiH groups with Si-Alkenyl groups.  Claim 12 discloses that compound C is dimethylhydrogen-siloxy-terminated polydimethylsiloxane, which is a linear polyorganosiloxane having two termini. Page 30 lines 2-6 specifies that the composition contains 10 to 85 weight percent of an aqueous water phase. According to page 75 lines 15-18 the composition further contains 0.1 to 30 weight percent of emulsifying surfactants, particularly anionic and a posteriori.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 20 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Information Disclosure Statement
	The information disclosure statement (IDS), filed on 09/02/2021 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Specification
	The 08/17/2021 amendment to ¶ 49 of the specification is acknowledged.

Claim Rejections - 35 USC § 112
	The previous rejection of claim 7 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of the amendment correcting the same.
	The previous rejection of claim 8 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form is withdrawn in light of the claim’s cancelation.

Response to Arguments
Applicant’s arguments, see page 11, filed 08/17/2021, with respect to the rejection(s) of:
claims 1-8, 10-12, and 14 under 35 U.S.C. 103 as being unpatentable over Cauvin et al. (US 2015/0157724 A1; hereinafter “Cauvin ‘724”) in view of Kergosien et al. (WO 2009/090243 A1); 
claim 13 under 35 U.S.C. 103 as being unpatentable over Cauvin ‘724 and Kergosien further in view of Osawa et al. (US 5827921 A);
claims 1-12 and 14 under 35 U.S.C. 103 as being unpatentable over Cauvin et al. (US 2015/0190516 A1; hereinafter “Cauvin ‘516”) in view of Kergosien; and
claim 13 under 35 U.S.C. 103 as being unpatentable over Cauvin ‘516 and Kergosien further in view of Osawa et al. (US 5827921 A)
have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Namely, the previous rejections are withdrawn in light of the amendment in claim 1 to require the total hydrosilyl groups in (A-2) and (A-3) per mol of alkenyl groups in (A-1) is 0.5 to 1.5.  As noted by the remarks, Kergosien specifies a ratio of 1.5, which is outside of this range.  However, upon further consideration, a new ground(s) of rejection is made below.

Claim Rejections - 35 USC § 103
Claims 1-7, 9-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kawata et al. (EP 0829253 A2) in view of Gantner et al. (WO 2008/057155 A1).
	With respect to claim 1, Kawata discloses an aqueous dispersion of a silicone prepared from a vinyl group-containing polysiloxane and an organohydrogenpolysiloxane; and a surfactant.  Abstract.  The surfactant can be anionic, nonionic, cationic, or amphoteric depending upon the desired compatibility with the base mixture.  Moreover, the surfactant is included in an amount 1 to 10 weight percent of combined vinyl group-containing polysiloxane and an organohydrogenpolysiloxane (the balance of the dispersion being water), but can be adjusted depending upon the desired silicone particle size.  Id. at 4, ll. 17-19, 31-42.  The molar ratio of silicon-bonded hydrogen atoms (SiH) to alkenyl groups in the alkenyl group-containing diorganopolysiloxane is about 0.83 to 1.25.  Id. at 3, ll. 52-54 (molar ratio as calculated from the inverse of the disclosed 0.8 to 1.2 molar ratio of alkenyl groups to SiH groups).  Insofar as Kawata teaches cosmetic makeup formulations (eye shadows, mascara, eyeliner, etc.), one of ordinary skill in the Id. at 5, ll. 21-22.
	Kawata differs from the present claim insofar as it teaches: i) amounts of surfactant and water that overlap the presently claimed amounts of each; and ii) a silicone prepared from a vinyl group-containing polysiloxane and an organohydrogenpolysiloxane but is silent as to a combination of (A-2) and (A-3) as claimed.
	As to i), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Moreover, Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that Kawata teaches that the amount of surfactant and water can be optimized, it would have been obvious to a person having ordinary skill in the art to select amounts of each depending upon the desired average particle diameter of the silicone particles in the dispersion.
	As to ii), Gantner discloses a silicone composition containing (A) at least one alkenyl-substituted polydiorganosiloxane, (B) at least one organosiloxane containing hydrogen-bonded hydrogen atoms, (D) at least one hydrosilylation catalyst, where the composition has a RHAlk of 0.7 to 1.5 and a RHCE of 0.4 CE being the mole ratio of SiH from chain extenders to SiH).  When (B) is blend of an organosiloxanes having at least 3 SiH groups per molecule (functioning as chain extender) and one having 2 SiH groups per molecule (such as those with terminal SiH groups), the RHCE is less than 1 and the amounts of each organosiloxane can be adjusted depending upon the desired value.  Id. at [0020], [0025].  [0010] also explains that hydrogen functional polyorganosiloxane function as crosslinkers.  The silicone composition can be formulated as a dispersion.  [0055].
	Given that Kawata and Gantner are both directed to silicone compositions and the Gantner teaches a siloxane prepared by reacting an alkenyl-substituted polydiorganosiloxane with a blend of an organosiloxanes having at least 3 SiH groups per molecule and one having 2 SiH groups per molecule, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare particles of silicone elastomer from an alkenyl-substituted polydiorganosiloxane with a blend of an organosiloxanes having at least 3 SiH groups per molecule and one having 2 SiH groups per molecule depending upon the desired degree of chain extension and crosslinking to provide a composition with good skin adhesion.  
	With respect to claim 2, Kawata discloses films formed from the dispersion therein, but is silent as to the Asker C rubber hardness of a 1 mm thick elastomer sheet formed of the same.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433
(CCPA 1977). In this case, Kawata teaches an aqueous silicone dispersion comprising each of the claimed elements.
	While Kawata in view of Gantner do not directly disclose the Asker C rubber hardness of a 1 mm thick elastomer sheet formed from the aqueous silicone dispersion therein, since each of the claimed components is present and rendered obvious by the teachings of Kawata and Gantner, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected that a 1 mm thick elastomer sheet prepared from the dispersion to possess a hardness value as 
	With respect to claim 3, Kawata discloses films formed from the dispersion therein, but is silent as to the elongation at break and tensile strength of a 1 mm thick elastomer sheet formed of the same.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433
(CCPA 1977). In this case, Kawata teaches an aqueous silicone dispersion comprising each of the claimed elements.
	While Kawata in view of Gantner do not directly disclose the elongation at break and tensile strength of a 1 mm thick elastomer sheet formed from the aqueous silicone dispersion therein, since each of the claimed components is present and rendered obvious by the teachings of Kawata and Gantner, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected that a 1 mm thick elastomer sheet prepared from the dispersion to possess elongation at break and tensile strength values as claimed. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 4, Kawata teaches silicone particle prepared by reacting (A-1) with organohydrogenpolysiloxanes, but is silent as to a combination of (A-2) and (A-3) in the relative amounts as claimed.
	Gantner discloses a silicone composition containing (A) at least one alkenyl-substituted polydiorganosiloxane, (B) at least one organosiloxane containing hydrogen-bonded hydrogen atoms, (D) at least one hydrosilylation catalyst, where the composition has a RHAlk of 0.7 to 1.5 and a RHCE of 0.4 to 1 having good adhesion to the skin.  Abstract, claim 1, translation 3 (RHalk being the mole ratio of SiH in (B) to silicon-bonded alkenyl in (A); RHCE being the mole ratio of SiH from chain extenders to SiH).  When (B) is blend of an organosiloxanes having at least 3 SiH groups per molecule (functioning as chain extender) and one having 2 SiH groups per molecule (such as those with terminal SiH groups), the RHCE is less than 1 and the amounts of each organosiloxane can be adjusted depending upon the desired Id. at [0020], [0025].  [0010] also explains that hydrogen functional polyorganosiloxane function as crosslinkers.  The silicone composition can be formulated as a dispersion.  [0055].
	Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that Kawata and Gantner are both directed to silicone compositions and the Gantner teaches a siloxane prepared by reacting an alkenyl-substituted polydiorganosiloxane with a blend of an organosiloxanes having at least 3 SiH groups per molecule and one having 2 SiH groups per molecule, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare particles of silicone elastomer from an alkenyl-substituted polydiorganosiloxane and a selected blend of an organosiloxanes having at least 3 SiH groups per molecule and one having 2 SiH groups per molecule depending upon the desired degree of chain extension and crosslinking to provide a composition with good skin adhesion.  
	With respect to claims 5-7, Kawata teaches cosmetic makeup formulations (eye shadows, mascara, eyeliner, etc.), which one of ordinary skill in the art would reasonably understand that the dispersion is capable of forming an elastomer film upon drying at normal temperature.  Id. at 5, ll. 21-22.
	With respect to claim 9, Kawata at abstract explains that its composition imparts an excellent feeling of smoothness and sleekness, rather than tackiness.

	With respect to claim 14, Kawata teaches the surfactant is included in an amount 1 to 10 weight percent of combined vinyl group-containing polysiloxane and an organohydrogenpolysiloxane (the balance of the dispersion being water), but can be adjusted depending upon the desired silicone particle size.  Id. at 4, ll. 17-19, 31-42.
	Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that Kawata teaches that the amount of surfactant and water can be optimized, it would have been obvious to a person having ordinary skill in the art to select amounts of each depending upon the desired average particle diameter of the silicone particles in the dispersion.
	With respect to claims 15-18, Kawata teaches the surfactant is included in an amount 1 to 10 weight percent of combined vinyl group-containing polysiloxane and an organohydrogenpolysiloxane (the balance of the dispersion being water), but can be adjusted depending upon the desired silicone particle size.  Id. at 4, ll. 17-19, 31-42.
	Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that Kawata teaches that the amount of surfactant and water can be optimized, it would have been obvious to a person having ordinary skill in the art to select amounts of each depending upon the desired average particle diameter of the silicone particles in the dispersion.
	With respect to claim 19, Kawata discloses an aqueous dispersion of a silicone prepared from a vinyl group-containing polysiloxane and an organohydrogenpolysiloxane; and a surfactant.  Abstract.  The surfactant can be anionic, nonionic, cationic, or amphoteric depending upon the desired compatibility with the base mixture.  Moreover, the surfactant is included in an amount 1 to 10 weight percent of combined vinyl group-containing polysiloxane and an organohydrogenpolysiloxane (the balance of the dispersion being water), but can be adjusted depending upon the desired silicone particle size.  Id. at 4, ll. 17-19, 31-42.  The molar ratio of silicon-bonded hydrogen atoms (SiH) to alkenyl groups in the alkenyl group-containing diorganopolysiloxane is about 0.83 to 1.25.  Id. at 3, ll. 52-54 (molar ratio as calculated from the inverse of the disclosed 0.8 to 1.2 molar ratio of alkenyl groups to SiH groups).  Insofar as Kawata teaches cosmetic makeup formulations (eye shadows, mascara, eyeliner, etc.), one of ordinary skill in the art would reasonably understand that the dispersion is capable of forming an elastomer film upon drying at normal temperature.  Id. at 5, ll. 21-22.  The composition may optionally contain germicides.  Id. at 5, l. 26.

	As to i), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Moreover, Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that Kawata teaches that the amount of surfactant and water can be optimized, it would have been obvious to a person having ordinary skill in the art to select amounts of each depending upon the desired average particle diameter of the silicone particles in the dispersion.
	As to ii), Gantner discloses a silicone composition containing (A) at least one alkenyl-substituted polydiorganosiloxane, (B) at least one organosiloxane containing hydrogen-bonded hydrogen atoms, (D) at least one hydrosilylation catalyst, where the composition has a RHAlk of 0.7 to 1.5 and a RHCE of 0.4 to 1 having good adhesion to the skin.  Abstract, claim 1, translation 3 (RHalk being the mole ratio of SiH in (B) to silicon-bonded alkenyl in (A); RHCE being the mole ratio of SiH from chain extenders to SiH).  CE is less than 1 and the amounts of each organosiloxane can be adjusted depending upon the desired value.  Id. at [0020], [0025].  [0010] also explains that hydrogen functional polyorganosiloxane function as crosslinkers.  The silicone composition can be formulated as a dispersion.  [0055].
	Given that Kawata and Gantner are both directed to silicone compositions and the Gantner teaches a siloxane prepared by reacting an alkenyl-substituted polydiorganosiloxane with a blend of an organosiloxanes having at least 3 SiH groups per molecule and one having 2 SiH groups per molecule, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare particles of silicone elastomer from an alkenyl-substituted polydiorganosiloxane with a blend of an organosiloxanes having at least 3 SiH groups per molecule and one having 2 SiH groups per molecule depending upon the desired degree of chain extension and crosslinking to provide a composition with good skin adhesion.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kawata et al. (EP 0829253 A2) in view of Gantner et al. (WO 2008/057155 A1) as applied to claim 1 above, and further in view of Osawa et al. (US 5827921 A).
	Kawata at 5, l. 28 specifies including fillers, but is silent as to a relative content of colloidal silica.
	Osawa at abstract discloses an aqueous emulsion comprising a silicone-based composition, the composition comprising (a) water as the dispersion medium; and (b) a combination of ingredients in the dispersed phase of (A) 100 parts by weight (pbw) of an organopolysiloxane having at least two alkenyl groups bonded to the silicon atoms, (B) from 0.05 to 20 pbw of an organohydrogen polysiloxane having at least two hydrogen atoms directly bonded to the silicone atoms, (C) from 1 to 100 pbw of colloidal silica, (D) 0.5 to 20 pbw of a reaction product of an aminogroup containing-organosilane compound and a carboxylic acid anhydride compound, and (E) a catalyst. According to Col. 6 lines 18-20, 43-51 the colloidal silica is a reinforcing agent and is included in an amount of 5 to 50 pbw relative to (A) in order to ensure sufficient reinforcement without yielding a coating film that is rigid and brittle.
.

Claims 1-7, 10-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cauvin et al. (US 2015/0157724 A1; hereinafter “Cauvin ‘724”) in view of Gantner et al. (WO 2008/057155 A1).
	With respect to claim 1 and 14, Cauvin ‘724 at abstract discloses an aqueous dispersion comprising a silicone composition that forms a film on drying, where claim 1 discloses that the silicon composition comprises a product of a reaction of (a) an alkenyl-containing organopolysiloxane having an average per molecule of at least 2 alkenyl groups and (b) an SiH containing siloxane having an average per molecule of at least 2 SiH moieties, the dispersion composition also comprising a hydrosilylation catalyst and a polymeric film former and a surfactant of molecular weight below 1600, the composition being stabilised in dispersion form by the polymeric emulsifying agent and surfactant dissolved in the aqueous phase. Component (a) corresponds to presently claimed component (A-1). According to [0049] the relative content of (a) is 5 to 90 weight percent, (b) is 0.025 to 75 weight percent, nonpolymeric surfactant is 0.04 to 18 weight percent, and water is 8 to 94 weight percent. [0007] describes the “dispersion” as having a dispersed phase distributed throughout a liquid phase, wherein the dispersed phase are the solid silicone particles that are the reaction product of (a) and (b). [0043] teaches that the median diameter of the emulsion is in the range of 0.3 to 30 µm. The size of the resulting silicone elastomer particles is size-limited by the emulsion.  [0022] explains that the molar ratio of SiH-moieties of the SiH-containing siloxane to the alkenyl groups of the alkenyl-group containing organopolysiloxane is in the range of 0.5:1 to 1.5:1.
	Cauvin ‘724 at [0019] explains that SiH containing siloxane (b) functions as crosslinker when it contains more than 2 SiH groups per molecule (e.g., presently claimed component (A-2)); and functions as a chain extender when it contains 3 SiH groups per molecule (e.g., presently claimed component (A-
	Gantner discloses a silicone composition containing (A) at least one alkenyl-substituted polydiorganosiloxane, (B) at least one organosiloxane containing hydrogen-bonded hydrogen atoms, (D) at least one hydrosilylation catalyst, where the composition has a RHAlk of 0.7 to 1.5 and a RHCE of 0.4 to 1 having good adhesion to the skin.  Abstract, claim 1, translation 3 (RHalk being the mole ratio of SiH in (B) to silicon-bonded alkenyl in (A); RHCE being the mole ratio of SiH from chain extenders to SiH).  When (B) is blend of an organosiloxanes having at least 3 SiH groups per molecule (functioning as chain extender) and one having 2 SiH groups per molecule (such as those with terminal SiH groups), the RHCE is less than 1 and the amounts of each organosiloxane can be adjusted depending upon the desired value.  Id. at [0020], [0025].  [0010] also explains that hydrogen functional polyorganosiloxane function as crosslinkers.  The silicone composition can be formulated as a dispersion.  [0055].
	Given that Cauvin ‘724 and Gantner are both directed to silicone compositions and the Gantner teaches a siloxane prepared by reacting an alkenyl-substituted polydiorganosiloxane with a blend of an organosiloxanes having at least 3 SiH groups per molecule and one having 2 SiH groups per molecule, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a blend of an organosiloxanes having at least 3 SiH groups per molecule and one having 2 SiH groups per molecule as (A-2) and (A-3) depending upon the desired degree of chain extension and crosslinking to provide a composition with good skin adhesion.
	With respect to claim 2, Cauvin ‘724 discloses films formed from the dispersion therein, but is silent as to the Asker C rubber hardness of a 1 mm thick elastomer sheet formed of the same.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433
(CCPA 1977). In this case, Cauvin ‘724 teaches an aqueous silicone dispersion comprising each of the claimed elements.
	While Cauvin ‘724 does not directly disclose the Asker C rubber hardness of a 1 mm thick elastomer sheet formed from the aqueous silicone dispersion therein, since each of the claimed 
Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 3, Cauvin ‘724 discloses films formed from the dispersion therein, but is silent as to the elongation at break and tensile strength of a 1 mm thick elastomer sheet formed of the same.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433
(CCPA 1977). In this case, Cauvin ‘724 teaches an aqueous silicone dispersion comprising each of the claimed elements.
	While Cauvin ‘724 does not directly disclose the elongation at break and tensile strength of a 1 mm thick elastomer sheet formed from the aqueous silicone dispersion therein, since each of the claimed components is present and rendered obvious by the teachings of Cauvin ‘724, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected that a 1 mm thick elastomer sheet prepared from the dispersion to possess elongation at break and tensile strength values as claimed. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 4, Cauvin ‘724 at [0019] discloses a SiH containing siloxane (b) having 2 SiH moieties per molecule, but is silent as to relative ratio of (A-2) to (A-3) as claimed.
	Gantner discloses a silicone composition containing (A) at least one alkenyl-substituted polydiorganosiloxane, (B) at least one organosiloxane containing hydrogen-bonded hydrogen atoms, (D) at least one hydrosilylation catalyst, where the composition has a RHAlk of 0.7 to 1.5 and a RHCE of 0.4 to 1 having good adhesion to the skin.  Abstract, claim 1, translation 3 (RHalk being the mole ratio of SiH in (B) to silicon-bonded alkenyl in (A); RHCE being the mole ratio of SiH from chain extenders to SiH).  When (B) is blend of an organosiloxanes having at least 3 SiH groups per molecule (functioning as chain CE is less than 1 and the amounts of each organosiloxane can be adjusted depending upon the desired value.  Id. at [0020], [0025].  [0010] also explains that hydrogen functional polyorganosiloxane function as crosslinkers.  The silicone composition can be formulated as a dispersion.  [0055].
	Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that Cauvin ‘724 and Gantner are both directed to silicone compositions and the Gantner teaches a siloxane prepared by reacting an alkenyl-substituted polydiorganosiloxane with a blend of an organosiloxanes having at least 3 SiH groups per molecule and one having 2 SiH groups per molecule, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare particles of silicone elastomer from an alkenyl-substituted polydiorganosiloxane and a selected blend of an organosiloxanes having at least 3 SiH groups per molecule and one having 2 SiH groups per molecule depending upon the desired degree of chain extension and crosslinking to provide a composition with good skin adhesion.
	With respect to claim 5, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or 
	With respect to claim 6, Cauvin ‘724 at [0076] discloses a cosmetic composition comprising the composition therein.
	With respect to claim 7, Cauvin ‘724 at [0076] discloses mascara, blushes, primer, foundations, eyeliners, and the like prepared from the aqueous dispersion therein.
	With respect to claims 10-12, Cauvin ‘724 at [0043] teaches that the median diameter of the emulsion is in the range of 0.3 to 30 µm. The size of the resulting silicone elastomer particles is size-limited by the emulsion.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re
Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). For a given set of values, one of ordinary skill in the art would understand that the mean (e.g., arithmetic average) and median values are the same when all the values of the set are the same.
	Since Cauvin ‘724 teaches a median volume average particle size range that overlaps that presently claimed, one of ordinary skill in the art would reasonably expect the particles of silicone elastomer of Cauvin ‘724 to possess a volume average particle size within the presently claimed volume average particle size ranges of each of claims 10-12.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cauvin et al. (US 2015/0157724
A1; hereinafter “Cauvin ‘724”) in view of Gantner et al. (WO 2008/057155 A1) as applied to claim 1 above, and further in view of Osawa et al. (US 5827921 A).
	Cauvin ‘724 at [0048] teaches including a silica filler, but is silent as to a relative content of colloidal silica.

(D) 0.5 to 20 pbw of a reaction product of an aminogroup containing-organosilane compound and a carboxylic acid anhydride compound, and (E) a catalyst. According to Col. 6 lines 18-20, 43-51 the colloidal silica is a reinforcing agent and is included in an amount of 5 to 50 pbw relative to (A) in order to ensure sufficient reinforcement without yielding a coating film that is rigid and brittle.
	Given that Cauvin ‘724 and Osawa are both directed to silicone-based aqueous dispersions and the advantages of including an amount of colloidal silica taught by Osawa, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include colloidal silica in the claimed amount in order to provide a sufficiently reinforced coating film that is not rigid and brittle.

Claims 1-7, 9-12 and 14 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Cauvin et al. (US 2015/0190516 A1; hereinafter “Cauvin ‘516”) in view of Gantner et al. (WO 2008/057155 A1).
	With respect to claims 1 and 14, Cauvin ‘516 at [0007]-[0008] discloses an aqueous dispersion for forming an elastomer film upon drying, comprising a silicone composition dispersed in an aqueous phase, the silicone composition comprising a reaction product of alkenyl-containing organopolysiloxane (a) and SiH containing siloxane (b). Compound (a) is suitably a vinyl-endcapped polydimethylsiloxane of the formula CH2=CH—Si(CH3)2O—[Si(CH3)2O]n—Si(CH3)2—CH=CH2, wherein n is an average number from 100 to 10000. This corresponds to presently claimed (A-1). [0017]. [0021] teaches that SiH containing siloxane (b) functions as crosslinker and allows for formation of an elastomeric silicone material when (b) contains more than 2 SiH groups per molecule, preferably 3 SiH groups per molecule (e.g., presently claimed (A-2)). [0006] describes the “dispersion” as having a dispersed phase distributed throughout a liquid phase, wherein the dispersed phase are the solid silicone particles that are the 
	Cauvin ‘516 teaches an aqueous dispersion comprising particles of silicone elastomer that are the reaction product of an alkenyl-containing organopolysiloxane (A-1) and an organohydrogenpolysiloxane (A-2) as presently claimed, but is silent as to (A-3) a linear dirganohydrogenpolysiloxane having hydrosilyl groups only at both ends of the molecular chain as presently claimed.
	Gantner discloses a silicone composition containing (A) at least one alkenyl-substituted polydiorganosiloxane, (B) at least one organosiloxane containing hydrogen-bonded hydrogen atoms, (D) at least one hydrosilylation catalyst, where the composition has a RHAlk of 0.7 to 1.5 and a RHCE of 0.4 to 1 having good adhesion to the skin.  Abstract, claim 1, translation 3 (RHalk being the mole ratio of SiH in (B) to silicon-bonded alkenyl in (A); RHCE being the mole ratio of SiH from chain extenders to SiH).  When (B) is blend of an organosiloxanes having at least 3 SiH groups per molecule (functioning as chain extender) and one having 2 SiH groups per molecule (such as those with terminal SiH groups), the RHCE is less than 1 and the amounts of each organosiloxane can be adjusted depending upon the desired value.  Id. at [0020], [0025].  [0010] also explains that hydrogen functional polyorganosiloxane function as crosslinkers.  The silicone composition can be formulated as a dispersion.  [0055].
	Given that Cauvin ‘516 and Gantner are both directed to silicone compositions and the Gantner teaches a siloxane prepared by reacting an alkenyl-substituted polydiorganosiloxane with a blend of an organosiloxanes having at least 3 SiH groups per molecule and one having 2 SiH groups per molecule, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a blend of an organosiloxanes having at least 3 SiH groups per molecule and one having 2 SiH groups per molecule as (A-2) and (A-3) depending upon the desired degree of chain extension and crosslinking to provide a composition with good skin adhesion.

	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In this case, Cauvin ‘516 teaches an aqueous silicone dispersion comprising each of the claimed elements.
	While Cauvin ‘516 does not directly disclose the Asker C rubber hardness of a 1 mm thick elastomer sheet formed from the aqueous silicone dispersion therein, since each of the claimed components is present and rendered obvious by the teachings of Cauvin ‘516, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected that a 1 mm thick elastomer sheet prepared from the dispersion to possess a hardness value as claimed.
Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 3, Cauvin ‘516 discloses films formed from the dispersion therein, but is silent as to the elongation at break and tensile strength of a 1 mm thick elastomer sheet formed of the same.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433
(CCPA 1977). In this case, Cauvin ‘516 teaches an aqueous silicone dispersion comprising each of the claimed elements.
	While Cauvin ‘516 does not directly disclose the elongation at break and tensile strength of a 1 mm thick elastomer sheet formed from the aqueous silicone dispersion therein, since each of the claimed components is present and rendered obvious by the teachings of Cauvin ‘516, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected that a 1 mm thick elastomer sheet prepared from the dispersion to possess elongation at break and tensile 
	With respect to claim 4, Cauvin ‘516 discloses a polyorganichydrogenpolysiloxane having three hydrosilyl moieties per molecule corresponding to (A-2) as presently claimed, but is silent as to relative ratio of (A-2) to (A-3) as claimed.
	Gantner discloses a silicone composition containing (A) at least one alkenyl-substituted polydiorganosiloxane, (B) at least one organosiloxane containing hydrogen-bonded hydrogen atoms, (D) at least one hydrosilylation catalyst, where the composition has a RHAlk of 0.7 to 1.5 and a RHCE of 0.4 to 1 having good adhesion to the skin.  Abstract, claim 1, translation 3 (RHalk being the mole ratio of SiH in (B) to silicon-bonded alkenyl in (A); RHCE being the mole ratio of SiH from chain extenders to SiH).  When (B) is blend of an organosiloxanes having at least 3 SiH groups per molecule (functioning as chain extender) and one having 2 SiH groups per molecule (such as those with terminal SiH groups), the RHCE is less than 1 and the amounts of each organosiloxane can be adjusted depending upon the desired value.  Id. at [0020], [0025].  [0010] also explains that hydrogen functional polyorganosiloxane function as crosslinkers.  The silicone composition can be formulated as a dispersion.  [0055].
	Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	With respect to claim 5, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). See MPEP 2113. Here, claim 5 is defined by an elastomer film rather than by the process for its preparation. Nonetheless, Cauvin ‘516 at abstract, [0008] specifies an elastomer film formed upon drying the dispersion therein.
	With respect to claim 6, Cauvin ‘516 at abstract discloses a cosmetic comprising the aqueous dispersion therein.
	With respect to claim 7, Cauvin ‘516 at [0075] discloses makeup cosmetics, mascara, primer, foundation, concealer, lotions, and nail care compositions (color coat, base coat, or the like) comprising the same.
	With respect to claim 9, Cauvin ‘516 at [0008] describes the film formed upon drying as being non-tacky.
	With respect to claims 10-12, Cauvin ‘516 at [0006] describes the “dispersion” as having a dispersed phase distributed throughout a liquid phase, wherein the dispersed phase are the solid silicone particles formed by reacting alkenyl-containing organopolysiloxane (a) and SiH containing siloxane (b) in the disperse phase. The volume average particle size of silicone elastomer particles are size limited by .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cauvin et al. (US 2015/0190516
A1; hereinafter “Cauvin ‘516”) in view of Gantner et al. (WO 2008/057155 A1) as applied to claim 1 above, and further in view of Osawa et al. (US 5827921 A).
	Cauvin ‘516 at [0043] teaches that a filler, like a hydrophilic silica or cosmetic filler, can be added to the emulsion at any time and at [0084] teaches that the aqueous dispersion advantageously includes solid particles like suspensions of silica, but is silent as to a relative content of colloidal silica.
	Osawa at abstract discloses an aqueous emulsion comprising a silicone-based composition, the composition comprising (a) water as the dispersion medium; and (b) a combination of ingredients in the dispersed phase of (A) 100 parts by weight (pbw) of an organopolysiloxane having at least two alkenyl groups bonded to the silicon atoms, (B) from 0.05 to 20 pbw of an organohydrogen polysiloxane having at least two hydrogen atoms directly bonded to the silicone atoms, (C) from 1 to 100 pbw of colloidal silica, (D) 0.5 to 20 pbw of a reaction product of an aminogroup containing-organosilane compound and a carboxylic acid anhydride compound, and (E) a catalyst. According to Col. 6 lines 18-20, 43-51 the colloidal silica is a reinforcing agent and is included in an amount of 5 to 50 pbw relative to (A) in order to ensure sufficient reinforcement without yielding a coating film that is rigid and brittle.
	Given that Cauvin ‘516 and Osawa are both directed to silicone-based aqueous dispersions and the advantages of including an amount of colloidal silica taught by Osawa, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include colloidal silica in the claimed amount in order to provide a sufficiently reinforced coating film that is not rigid and brittle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763